10

11

13

14

16

17

19

20

21

22

23

24

25

| at BEES

 

Anton Ewing

3077 B Clairemont Drive #372
San Diego, CA 92117

(619) 719-9640

anton@antonewing.com

Plaintiff in Pro Per

Anton Ewing, an individual,
Plaintiff,

VS.

8 Figure Dream Lifestyle, LLC a
Wyoming Limited Liability Company;

Fast Advance Funding, LLC a
Pennsylvania Limited Liability
Company;

et al.

Defendants.

 

the following documents:

 

fase 3:18-cv-01063-AJB-AGS Document 122 Filed 06/26/19 PagelD.2463 Page1o

THE UNITED STATES FEDERAL DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:18-CV-01063-AJB-AGS

REQUEST FOR JUDICIAL
NOTICE

[The Honorable Magistrate Judge Schopler|

May it please the Court, Plaintiff Anton Ewing hereby respectfully request

that this Court take judicial notice, pursuant to Federal Rule of Evidence 201, of

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 1

P15

18CV1063

 
16

17

18

19

20

21

23

24

25

i,

 

ase 3:18-cv-01063-AJB-AGS Document 122 Filed 06/26/19 PagelD.2464 Page 2 of!

EXHIBIT A: ECF docket in TCPA class action against Fast Advance Funding,
LLC, pending case: 17-CV-05753-AB-JC, Central District of California showing
Kimberly Wright as the sole attorney of record for FAF.

Kimberly Wright claimed in this case at bar that she was fired by FAF and
therefore needed to be relieved. Yet, she is still the attorney of record in a pending
TCPA class action with Todd Friedman’s law firm.

Judicial notice is proper because the documents for which this Request is
made are “capable of accurate and ready determination by resort to sources whose
accuracy cannot reasonably be question.” Fed. R. Evid. 201(b)(2); Lee v. City of
Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001) (taking judicial notice of a state
court’s records); Brooks v. Alameda, 446 F.Supp.2d 1179, 1182 (S.D. Cal. 2006)
(taking judicial notice of court file, including any orders by the court, in earlier
related action).

Judicially noticed facts often consist of matters of public record, such as
prior court proceedings. The Court may take judicial notice of matters of the public
record including pleadings, decisions, orders and other documents filed in another
court. See Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th

Cir. 2006) (a court may take judicial notice of court filings and other matters of

public record); see also Kurtcu v. U.S. Parking, Inc., No. 08-2113. Federal courts

may “take notice of proceedings in other courts, both within and without the

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 2

 

 

15

18CV 1063
12

13

14

15

16

23

24

25

 

fase 3:18-cv-01063-AJB-AGS Document 122 Filed 06/26/19 PagelD.2465 Page 3 of

federal judicial system, if those proceedings have a direct relation to the matters at
issue.” U.S. ex rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
244, 248 (9th Cir. 1992).

In the Ninth Circuit, district courts may even take judicial notice of
documents that the pleadings don’t mention, provided the documents are integral
to the plaintiff claim. See, e.g., Parring v. FHP, Inc., 146 F.3d 699 (1998). The
document Plaintiff seek to judicially notice is integral to Plaintiff's TCPA claim
because it conclusively establishes that FAF is still employing Kimberly Wright in
another TCPA class action pending in the Central District of California.

Dated: June 26, 2019

Anton Ewing

/S/ Anton Ewing
Anton Ewing, Plaintiff
Plaintiff in Pro per
Anton@AntonEwing.com

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 3

 

 

15

18CV 1063
10

1]

12

13

20

21

22

23

24

25

 

fase 3:18-cv-01063-AJB-AGS Document 122 Filed 06/26/19 PagelD.2466 Page 4 of

Exhibit A

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 5

 

 

15

18CV 1063
Case 3:18-cv-01063-AJB-AGS Document 122 Filed RECO ICRP BTSCOVERY RPANADR

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los

Angeles)

CIVIL DOCKET FOR CASE #: 2:17-cv-05753-AB-JC

Terry Fabricant v. Fast Advance Funding, LLC et al

Assigned to: Judge Andre Birotte Jr

Referred to: Magistrate Judge Jacqueline Chooljian

Demand: $5,000,000

Cause: 47:0227 Violation of Telephone Consumer

Protection Act

Plaintiff

Terry Fabricant
individually and on behalf of all
others similarly situated

Date Filed: 08/03/2017

Jury Demand: Plaintiff
Nature of Suit: 890 Other
Statutory Actions
Jurisdiction: Federal Question

represented by Todd M Friedman

Law Office of Todd M Friedman
PC

21550 Oxnard Street Suite 780
Woodland Hills, CA 91367-7104
323-306-4234

Fax: 866-633-0228

Email: tfriedman@toddflaw.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Adrian Robert Bacon

Law Offices of Todd M Friedman
PC

21550 Oxnard Street Suite 780
Woodland Hills, CA 91367
866-598-5042

Fax: 866-633-0228

Email: abacon@toddflaw.com
ATTORNEY TO BE NOTICED

Meghan Elisabeth George

Law Offices of Todd M Friedman
PC

21550 Oxnard Street Suite 780
Case 3:18-cv-01063-AJB-AGS Document 122 Filed OG G19 1 FAG FH FOE APG gS 9 15

V.
Defendant
Fast Advance Funding, LLC

represented by

877-206-4741
Fax: 866-633-0228

Email: mgeorge@toddflaw.com
ATTORNEY TO BE NOTICED

Thomas Edward Wheeler

Law Offices of Todd M Friedman
PC

21550 Oxnard Street Suite 780
Woodland Hills, CA 91367
877-206-4741

Fax: 866-633-0228

Email: twheeler@toddflaw.com
ATTORNEY TO BE NOTICED

Yoel Shaul Hanohov

The Law Offices of Todd M
Friedman PC

21550 Oxnard Street Suite 780
Woodland Hills, CA 91367
877-206-4741

Fax: 866-633-0228

Email:
yoel.hanohov@toddflaw.com
TERMINATED: 09/14/2018

Amelia L B Sargent
Willenken Wilson Loh and
Delgado LLP

707 Wilshire Boulevard Suite
3850

Los Angeles, CA 90017
213-955-9240

Fax: 213-955-9250

Email: asargent@willenken.com
TERMINATED: 08/03/2018
LEAD ATTORNEY
 

Case 3:18-cv-01063-AJB-AGS Document 122 Filed OGRE ib drt WW aight Page 7 of 15

Defendant

Does

Kimberly A Wright Law Office
120 Tustin Avenue C-1033
Newport Beach, CA 92663
424-645-0140

Fax: 424-645-0745

Email:
kimberly@revolvelawgroup.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

William A Delgado

DTO Law

555 West 5th Street 35th Floor
Los Angeles, CA 90013
213-335-6999

Fax: 213-335-7082

Email: wdelgado@dtolaw.com
TERMINATED: 08/03/2018
LEAD ATTORNEY

1 through 10, inclusive

Defendant

Jamie McElhone
TERMINATED: 12/16/2017

 

 

 

 

 

Date Filed # | Docket Text

08/03/2017 1 | COMPLAINT Receipt No: 0973-20294791 - Fee: $400, filed by
Plaintiff Terry Fabricant. (Attorney Todd M Friedman added to
party Terry Fabricant(pty:pla))(Friedman, Todd) (Entered:
08/03/2017)

08/03/2017 2 | CIVIL COVER SHEET filed by Plaintiff Terry Fabricant.
(Friedman, Todd) (Entered: 08/03/2017)

08/03/2017 3 | NOTICE of Interested Parties filed by plaintiff Terry Fabricant,
(Friedman, Todd) (Entered: 08/03/2017)

08/03/2017 4

 

 

Request for Clerk to Issue Summons on Complaint (Attorney Civil

 
Case 3:18-cv;

0106

PONS ny T Mee by PIR Petry Pesan Fra *
Todd) (Entered: 08/03/2017)

 

08/04/2017

jn

NOTICE OF ASSIGNMENT to District Judge Andre Birotte Jr

and Magistrate Judge Jacqueline Chooljian. (ghap) (Entered:
08/04/2017)

 

08/04/2017

NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM filed. (ghap) (Entered: 08/04/2017)

 

08/04/2017

IN

21 DAY Summons Issued re Complaint (Attorney Civil Case
Opening) 1 as to Defendant Fast Advance Funding, LLC. (ghap)
(Entered: 08/04/2017)

 

11/14/2017

joo

MINUTES (IN CHAMBERS) Order To Show Cause Regarding
Dismissal for Lack of Prosecution by Judge Andre Birotte Jr: The
Court, on its own motion, orders Plaintiff(s) to show cause, in
writing, on or before 11/28/2017, why this action should not be
dismissed for lack of prosecution. The Order to Show Cause will
stand submitted upon the filing of Plaintiff(s) response. Failure to
respond to this Order to Show Cause will be deemed consent to the
dismissal of the action. Absent a showing of good cause, an action
must be dismissed without prejudice if the summons and complaint
are not served on a Defendant within 90 days after the complaint is
filed. Plaintiff(s) have failed to file a proof of service within 90
days of the filing of the Complaint on the following Defendant(s):
Fast Advance Funding, LLC. Plaintiff(s) can satisfy this order by
showing that service was effectuated within the 90 day deadline or
by showing good cause for the failure to do so. Court Reporter:
N/A. (gk) (Entered: 11/15/2017)

 

11/15/2017

NO

PROOF OF SERVICE Executed by Plaintiff Terry Fabricant, upon
Defendant Fast Advance Funding, LLC served on 8/23/2017,
answer due 9/13/2017. Service of the Summons and Complaint
were executed upon John Doe, Authorized to Accept in
compliance with Federal Rules of Civil Procedure by substituted

service at business address and by also mailing a copy.Original
Summons NOT returned. (Friedman, Todd) (Entered: 11/15/2017)

 

11/15/2017

FIRST AMENDED COMPLAINT against Defendant All
Defendants amending Complaint (Attorney Civil Case Opening) 1
, filed by Plaintiff Terry Fabricant(Friedman, Todd) (Entered:
11/15/2017)

 

 

11/15/2017

 

Request for Clerk to Issue Summons on Amended

 

 
Case 3:18-cv;0106

SOR AS int PATH rt fildd! By Piahatite Hep Pabtticante 9 of 1

(Friedman, Todd) (Entered: 11/15/2017)

 

11/16/2017

12

(IN CHAMBERS) ORDER DISCHARGING ORDER TO SHOW
CAUSE. On November 15, 2017, the Court issued an Order to
Show Cause why it should not dismiss this action for lack of
prosecution. Plaintiff has filed a response to the Order to Show
Cause re Lack of Prosecution on November 15, 2017. The Court
deems that response satisfactory, and orders the Order to Show
Cause discharged. THERE IS NO PDF DOCUMENT
ASSOCIATED WITH THIS ENTRY. (cb) TEXT ONLY ENTRY
(Entered: 11/16/2017)

 

11/17/2017

21-DAY Summons Issued re First Amended Complaint 10 as to
Defendants Fast Advance Funding, LLC, Jamie McElhone, and
Does 1 through 10, inclusive. (gk) (Entered: 11/17/2017)

 

12/16/2017

NOTICE OF DISMISSAL filed by plaintiff Terry Fabricant
pursuant to FRCP 41a(1) as to Jamie McElhone. (Friedman, Todd)
(Entered: 12/16/2017)

 

12/22/2017

NOTICE OF DISMISSAL filed by plaintiff Terry Fabricant
pursuant to FRCP 41a(1) amended as to Jamie McElhone.
(Friedman, Todd) (Entered: 12/22/2017)

 

12/22/2017

WAIVER OF SERVICE Returned Executed filed by plaintiff Terry
Fabricant. upon Fast Advance Funding, LLC waiver sent by
Plaintiff on 12/18/2017, answer due 2/16/2018. Waiver of Service
signed by William Delgado. (Friedman, Todd) (Entered:
12/22/2017)

 

02/13/2018

STIPULATION Extending Time to Answer the complaint as to
Fast Advance Funding, LLC answer now due 3/16/2018, re
Amended Complaint/Petition 10 filed by defendant Fast Advance
Funding, LLC.(Attorney Amelia L B Sargent added to party Fast
Advance Funding, LLC(pty:dft))(Sargent, Amelia) (Entered:
02/13/2018)

 

02/26/2018

Notice of Appearance or Withdrawal of Counsel: for attorney
William A Delgado counsel for Defendant Fast Advance Funding,
LLC. Adding William A. Delgado as counsel of record for
Defendant Fast Advance Funding, LLC for the reason indicated in
the G-123 Notice. Filed by Defendant Fast Advance Funding,
LLC. (Attorney William A Delgado added to party Fast Advance
Funding, LLC(pty:dft))(Delgado, William) (Entered: 02/26/2018)

 

 

 

 

 
O3NBB6re — PAs

NEACE OPNETION ANDMOMON IS Bisiniés FPEAA Ot

Jurisdiction Pursuant to Fed. R. Civ. P. 12(B)(2) filed by defendant
Fast Advance Funding, LLC. Motion set for hearing on 4/13/2018
at 10:00 AM before Judge Andre Birotte Jr. (Attachments: # 1
Declaration of Lisa McElhone) (Sargent, Amelia) (Entered:
03/16/2018)

 

03/17/2018

First STIPULATION for Extension of Time to File Motion for
Class Certification filed by plaintiff Terry Fabricant. (Attachments:
# 1 Proposed Order)(Friedman, Todd) (Entered: 03/17/2018)

 

03/19/2018

NOTICE OF MOTION AND MOTION to Certify Class filed by
plaintiff Terry Fabricant. Motion set for hearing on 2/22/2019 at
10:00 AM before Judge Andre Birotte Jr. (Attachments: # 1
Memorandum, # 2 Declaration, # 3 Proposed Order) (Friedman,
Todd) (Entered: 03/19/2018)

 

03/21/2018

NOTICE OF LODGING filed of [Proposed] Order re NOTICE
OF MOTION AND MOTION to Dismiss for Lack of Jurisdiction
Pursuant to Fed. R. Civ. P. 12(B)(2) 19 (Attachments: # 1 Exhibit
A - Proposed Order)(Sargent, Amelia) (Entered: 03/21/2018)

 

03/22/2018

NOTICE TO FILER OF DEFICIENCIES in Electronically Filed
Documents RE: NOTICE OF MOTION AND MOTION to Certify
Class 21 . The following error(s) was/were found: Hearing
information is missing, incorrect, or not timely. The docket does
not yet reflect the Court's Order on the parties' Stipulation to
continue plaintiff's deadline under Local Rule 23-3 to file the
Motion for. Class Certification, noting that this Motion for Class
Certification is noticed for hearing on 2/22/2019 at 10:00 AM In
response to this notice, the Court may: (1) order an amended or
correct document to be filed; (2) order the document stricken; or
(3) take other action as the Court deems appropriate. You need not
take any action in response to this notice unless and until the Court
directs you to do so. (gk) (Entered: 03/22/2018)

 

03/22/2018

ORDER GRANTING STIPULATION EXTENDING
PLAINTIFFS DEADLINE TO FILE A MOTION FOR CLASS
CERTIFICATION (L.R. 23-3) by Judge Andre Birotte Jr. (yl)
(Entered: 03/26/2018)

 

03/23/2018

ORDER SETTING SCHEDULING CONFERENCE by Judge
Andre Birotte Jr. Scheduling Conference set for 7/6/2018 at 10:00
AM before Judge Andre Birotte Jr. (cb) (Entered: 03/23/2018)

 

 

 

 

 
03 ascie

ASF HEMOR ARBOR it? O ppusitiait fo ROPER OF MOTION AND

MOTION to Dismiss for Lack of Jurisdiction Pursuant to Fed. R.
Civ. P. 12(B)(2) 19 filed by Plaintiff Terry Fabricant. (Attachments:
# 1 Declaration)(Friedman, Todd) (Entered: 03/23/2018)

 

03/30/2018

REPLY in support of NOTICE OF MOTION AND MOTION to
Dismiss for Lack of Jurisdiction Pursuant to Fed. R. Civ. P. 12(B)
(2) 19 filed by Defendant Fast Advance Funding, LLC. (Sargent,
Amelia) (Entered: 03/30/2018)

 

04/10/2018

28

NOTICE TO PARTIES by U.S. Magistrate Judge Jacqueline
Chooljian. Effective, April 11, 2018, Judge Chooljian will be
located at the Edward R. Roybal Federal Building and U.S.
Courthouse ("Roybal Building"), located at 255 East Temple
Street, Los Angeles, California 90012. All Court appearances shall
be made in Courtroom 750 on the 7th floor of the Roybal Building.
All mandatory chambers copies shall be hand delivered to the
judge's mail box located outside of the Clerk's Office on the 12th
floor of the Roybal Building. Paper civil and criminal documents
exempted from electronic filing shall be filed in Room 180 on the
Terrace Level of the Roybal Building. Magistrate Judge
Chooljian's Courtroom Deputy Clerk, Kerri Hays, may be reached
at (213) 894-2921. THERE IS NO PDF DOCUMENT
ASSOCIATED WITH THIS ENTRY. (rrey) TEXT ONLY ENTRY
(Entered: 04/10/2018)

 

04/12/2018

29

(IN CHAMBERS) ORDER TAKING DEFENDANT FAST
ADVANCE FUNDING, LLC'S MOTION TO DISMISS FOR
LACK OF PERSONAL JURISDICTION (DKT. 19 ) UNDER
SUBMISSION by Judge Andre Birotte Jr.: The Court has
considered the matters raised with respect to the Motion and has
concluded that pursuant to Local Rule 7.15, the matter can be
decided without oral argument. The Court advises counsel that the
Motion, noticed for hearing on April 13, 2018, has been taken
under submission and off its motion calendar. No appearance by
counsel is necessary. THERE IS NO PDF DOCUMENT

ASSOCIATED WITH THIS ENTRY. (cb) TEXT ONLY ENTRY
(Entered: 04/12/2018)

 

04/26/2018

ORDER DENYING DEFENDANT'S MOTION TO DISMISS
FOR LACK OF PERSONAL JURISDICTION 19 by Judge Andre
Birotte Jr. See document for details. (gk) (Entered: 04/26/2018)

 

 

05/17/2018

 

 

NOTICE OF MOTION AND MOTION to Withdraw as Counsel
filed by Defendant Fast Advance Funding, LLC. Motion set for

 
Case 3:18-cv-01064 faerine on 0/25/2018 at LOGO AN before sudge Andee Birotte hr.
(Attachments: # 1 Declaration of William A. Delgado, #2
Proposed Order) (Delgado, William) (Entered: 05/17/2018)

 

06/22/2018 32 | NOTICE of Appearance filed by attorney Yoel Shaul Hanohov on
behalf of Plaintiff Terry Fabricant (Attorney Yoel Shaul Hanohov

added to party Terry Fabricant(pty:pla))(Hanohov, Yoel) (Entered:
06/22/2018)

 

06/22/2018 33 | MINUTES OF Motion Hearing held before Judge Andre Birotte Jr.
RE: Defendant Fast Advance Funding LLC's Counsel, Willenken
Wilson Loh & Delgado LLP's Motion to Withdraw as Counsel 31 .
The Courtroom Deputy Clerk distributes the Court's tentative
ruling prior to the case being called. The Court having carefully
considered the papers and the evidence submitted by the parties,
and having heard the oral argument of counsel, hereby takes the
motion under submission. Defendant shall submit, Under Seal, the
documents as discussed in Court and on the record by no later than
6/25/2018. Court Reporter: Chia Mei Jui. (gk) (Entered:
06/25/2018)

 

06/25/2018 34 | NOTICE OF LODGING filed re: Federal Express confirmation re
Order on Motion to Withdraw,,, Motion Hearing,, 33
(Attachments: # 1 Exhibit A)(Delgado, William) (Entered:
06/25/2018)

 

06/25/2018 35 | SEALED DOCUMENT E-mail between William Delgado and
Norman Valz re Order on Motion to Withdraw,,, Motion Hearing,,
33 filed by Defendant Fast Advance Funding, LLC. (Attachments:
# | Exhibit A)(Delgado, William) (Entered: 06/25/2018)

 

 

06/26/2018 36 | ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
by Judge Andre Birotte Jr.: The Court GRANTS Willenken Wilson
Loh & Delgado LLP's Motion to Withdraw as Counsel for
Defendant Fast Advance Funding, LLC 31 . Counsel is

ORDERED to send by registered mail a copy of this Order to
Defendant at its last known address by 7/6/2018. As an LLC,
Defendant may not appear pro se. Defendant shall obtain new
counsel and have such new counsel file an appearance by
8/3/2018. Defendant is notified that if it fails to obtain new
counsel, it may be subject to default proceedings. Willenken
Wilson Loh & Delgado LLP will remain listed as counsel for
Defendant on the docket until 8/3/2018, or until Defendant's new
counsel has filed a notice of appearance, whichever occurs first.

 

 

 
Case :28-0v-0100 tne Scheduling Conference 1s continued t 9/14/2018°aF 10:80°°
AM. (gk) (Entered: 06/27/2018)

 

07/10/2018 37 | NOTICE OF LODGING filed re: Registered Mail Delivery
Receipt and Confirmation re Order on Motion to Withdraw,,, 36
(Attachments: # 1 Exhibit A, #2 Exhibit B)(Delgado, William)
(Entered: 07/10/2018)

 

08/06/2018 38 | ANSWER to Amended Complaint/Petition 10 filed by Defendant
Fast Advance Funding, LLC.(Attorney Kimberly Wright added to

party Fast Advance Funding, LLC(pty:dft))(Wright, Kimberly)
(Entered: 08/06/2018)

 

08/31/2018 39 | JOINT REPORT Rule 26(f) Discovery Plan ; estimated length of
trial 4-5 Days, filed by Plaintiff Terry Fabricant.. (Attachments: # 1
Exhibit Scheduling Exhibit)(Friedman, Todd) (Entered:
08/31/2018)

 

09/06/2018 40 | (INCHAMBERS) ORDER by Judge Andre Birotte Jr.: The Court
has reviewed the Joint Rule 26(f) Report submitted by the parties,
and determines that an in-person Scheduling Conference is
unnecessary. Accordingly, the Court VACATES the September 14,
2018, Scheduling Conference. Order re Jury/Court Trial to issue.
THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS
ENTRY. (cb) TEXT ONLY ENTRY (Entered: 09/06/2018)

 

09/06/2018 41 | ORDER/REFERRAL to ADR Procedure No 3 by Judge Andre
Birotte Jr. Case ordered to a private mediator based upon a
stipulation of the parties or by the court order. ADR Proceeding to
be held no later than 12/2/2019. (cb) (Entered: 09/06/2018)

 

 

09/06/2018 42 | ORDER RE JURY/COURT TRIAL: I. SCHEDULE; II. TRIAL
PREPARATION; III. CONDUCT OF ATTORNEYS AND
PARTIES by Judge Andre Birotte Jr.: Jury Trial set for 3/17/2020
08:30 AM before Judge Andre Birotte Jr. Final Pretrial Conference
and Hearing on Motions in Limine set for 2/7/2020 11:00 AM
before Judge Andre Birotte Jr. Last Date to Hear Motion to Amend
Pleadings/Add Parties 12/14/2018. Non-Expert Discovery cut-off
10/11/2019. Last Date to Hear Motions 11/8/2019. Deadline to
Complete Settlement Conference 12/2/2019. Trial Filings (first
round): Motions In Limine, Memoranda of Contentions of Fact and
Law, Witness Lists, Joint Exhibit List, Joint Status Report
Regarding Settlement due by 1/17/2020. Trial Filings (second
round): Oppositions to Motions In Limine, Joint Proposed Final

 

 

 
Case 3:18 cv-0100+-Breitial Conterence Order due by 1/24/2080. Sée docuthent for
further details. (gk) (Entered: 09/06/2018)

 

 

09/14/2018 43 | Notice of Appearance or Withdrawal of Counsel: for attorney Todd
M Friedman counsel for Plaintiff Terry Fabricant. Yoel Shaul
Hanohov is no longer counsel of record for the aforementioned
party in this case for the reason indicated in the G-123 Notice.
Filed by Plaintiff plaintiff. (Friedman, Todd) (Entered: 09/14/2018)

 

 

 

 

 

 

PACER Service Center

Transaction Receipt

 

 

 

 

06/26/2019 10:42:48

FACER | sntonl71:3005135:0)0 8
Login: Code:
Search 2:17-cv-05753-AB-JC
Criteria: ||End date: 6/26/2019

 

 

 

 

Description: |/Docket Report

 

 

Billable

6 Cost: 0.60
Pages:

 

 

 

 

 

 

 

 

 

 

 

 

 
11

12

13

15

16

18

19

20

21

22

23

24

25

 

se 3:18-cv-01063-AJB-AGS Document122 Filed 06/26/19 PagelD.2477 Page 15 of

PROOF OF SERVICE

I, Anton Ewing, am over 18, a pro per plaintiff in this matter and an authorized
CM/ECF user by court order in other matters. I have filed this request for judicial
notice and had it served on Defendants as follows:

18-CV-01063-AJB-AGS Notice has been electronically mailed to:

I have also emailed a copy of this document to Defendant directly at the email
address he uses to communicate with me at:

Email: None

and by US Mail, postage pre-paid, first class to:

Kimberly A. Wright

Revolve Law Group, LLP

2601 Main Street

Suite 1200

Irvine, CA 92614

833-775-4557

Fax: 888-711-7710

Email: Kimberly@revolvelawgroup.com

Bryan D. Trader, Esq

Jason Ingber, Esq

Reed Smith LLP

355 South Grand Avenue

Suite 2800

Los Angeles, CA 90071-1514
213-457-8000

Fax: 213-457-8080

Email: BTrader@reedsmith.com

As well as all other CM/ECF users registered in this matter.

I swear under penalty of perjury that the above was served as stated.
Dated: June 26, 2019

S| Anton Ewing
Anton Ewing

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE - 4

 

 

15

18CV 1063
